DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/21 has been entered.
Claim Status

Claims 2-3, 12, 14-17 and 20 have been canceled.
Claims 1, 4-11, 13, 18-19 and 21-22 are pending in the instant application.
Amendment and response dated 5/6/21 his acknowledged.

Upon further search and in light of the newly found art, the previous rejections of record have been replaced with the following new rejection: 

Claim Rejections - 35 USC § 112
Claims 1, 4-11, 18-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

3.	Claims 1, 4-10, 13, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over CA 2065151 to Moest et al in view of US 5350584 to McClelland et al., CN 102525943 A to Cao et al, Pai et al (Brazilian Journal of Pharmaceutical sciences 21012, submitted on IDS 5/10/19), and Bhaskaran et al (cited on IDS 5/10/19). 
Instant claims have been amended to recite a population of extruded and spheronized pellets, each comprising a homogeneous mixture of from 70% to 93% w/w cholestyramine, an acrylate polymer, microcrystalline cellulose and at least 5% w/w of a vinylpyrrolidone-based polymer.
Moest teaches cholestyramine containing composition, wherein the composition is in the form of particles (page 2), the particle in the size range of 1 to 6 80 to 99% by weight (page 3, l 1-11). 
Thus, Moest meets the claimed amounts of cholestyramine. Moest teaches that the composition can be in the form of a microtablet, and also teaches producing granules comprising cholestyramine, PVP and other excipients (page 4, last para). 
While Moest fail to exemplify cholestyramine compositions comprising the claimed amounts of PVP alone or in combination of microcrystalline cellulose, Moest teaches amounts that overlap with the claimed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ suitable amounts of PVP alone or in combination with MCC, in the compositions comprising high amounts of cholestyramine of Moest with an expectation to provide suitable excipients that provide binder functions. 
Moest fails to teach a combination of acrylate polymer.
In this regard, Cao et al teaches a pellet composition comprising an active agent, an excipient, a surfactant and a wetting agent, wherein the active substance and an excipient cannot be zero (abstract). Cao teaches that the pellet composition is prepared by the active material and/or excipient, surfactant and wetting agent into a soft material, (ii) extruding the soft material into strips by extrusion and spheronization, and (iii) rolling 
Thus, one of an ordinary skill in the art would have recognized that acrylate polymer as a suitable excipient in preparing extruded and spheronized pellets of various types of active agents because the teachings of prior art (Cao) recognizes microcrystalline cellulose and acrylate polymers as suitable excipients for preparing extrusion and spheronized pellets of a number of active agents. 
Instant claims recite 1-5% acrylate polymer (claim 7) and 10-20% microcrystalline cellulose (claim 13) and at least 5% w/w or 5% to 12% of a vinylpyrrolidone-based polymer. 
With respect to microcrystalline cellulose, Moest teaches 2-20% microcrystalline cellulose. 
Pai et al studied the effect of aqueous dispersions of ethyl cellulose, acrylic polymers and sodium alginate on the compression and release of active from the matrix prepared with the above substances (abstract, pager 118). For the claimed acrylic copolymers and microcrystalline cellulose, table III of Pai teaches pellets (table III and fig. 1 of Pai) shows that Eudragit polymers provide high drug load, low friability and also sphericity of the pellets. Accordingly, even though Cao and Pai do not teach the claimed range of 1% to 5% or 5% to 12% acrylate copolymers (claims 7 and 19 respectively), one skilled in the art would have expected that employing an optimum amount of acrylate polymers to provide spherical pellets of cholestyramine with low friability that is within the claimed range and further provide the desired release of the drug.
While Moest fails to teach cholestyramine in the form of pellets, Moest teaches particles. In this regard, Cao teaches spheronized and extruded pellets and suggests sizes of 0.1mm to 2.5mm (100-2500microns), which includes the claimed range of 1000-1400 microns of claim 22 and overlaps with the size range of claim 21. In the case prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Instant claim limitation “extruded and spheronized” is directed to a process limitation, whereas instant claims are directed to a product (composition). The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Accordingly, the process limitation does not carry patentable weight. 
While Moest and Pai does not teach extrusion and spheronization, Cao teaches extrusion and spheronization of a number of active agents. However, Cao does not teach cholestyramine. 
The teachings of McClelland and Bhaskaran have been relied upon for preparing pharmaceutical pellets by extrusion and spheronization.
McClelland describes extruded and spheronized particles having a size in the range of 0.3-3mm in diameter. (Abs., Col. l, L.13-19; Col.2, L.25-30, 50-53). A particular resin used in such extrusion/spheronization processes is cholestyramine. (Col.2, L.65). McClelland further teaches that the process of preparing includes forming uniform mixtures of ingredients before forming the particles (col. 2, 33-53). However, McClelland also teaches incorporation of povidone (examples 1-3) in the extruded and spheronized compositions containing cholestyramine (AMBERLITE TRP-276).

Bhaskaran teaches extrusion spheronization process of preparing oral multiparticulate drug delivery systems (pellets and granules) for advantages in terms of more even and predictable distribution and transportation in the gastro intestinal tract (abstract). Bhaskaran teaches that limitations related to bioavailability and site specific drug delivery can be overcome by this technique. The process of extrusion spheronization and the advantages of the process are described on page 2429-2430, including uniform size, spherical shape, good flow properties, low friability and smooth surface. In particular, the reference teaches uniform spherical shape and size, low friability and smooth surface of the granules, as it is a fast processing technology compared to other granulation methods of pellet and granule formation. The process steps on page 2430 involve:
Extrusion spheronization follows mainly five steps that is mixing or blending, extrusion, spheronization, coating and finally drying, and is as follows:
□    Dry mixing of ingredient to achieve homogenous powder dispersion.
□    Wet massing to produce a sufficient plastic mass.
□    Extrusion to form rod shaped particles of uniform diameter.
□    Spheronization to round off these rod shaped particles into spherical particles with narrow size distribution.
□    Drying to achieve desired final moisture content.
□    And screening to obtain desired size of spheres/pellets
While Bhaskaran provides examples of extrusion spheronization of ibuprofen and verampil hydrochloride but not cholestyramine, the reference teaches the 
Hence, one of an ordinary skill in the art before the effective filing date of the instant invention to employ extrusion spheronization process in preparing pellets from the cholestyramine compositions of Moest (modified by the teachings of Cao and Pai) because McClelland teaches that cholestyramine containing extruded and spheronized pellets provide high sphericity and desired plasticity, Bhaskaran teaches that the process (extrusion spheronization) offers several advantages of even and predictable distribution and transportation in the gastro intestinal tract, and further uniform spherical shape and size, low friability and smooth surface of the granules, as it is a fast processing technology compared to other granulation methods of pellet and granule formation, and extrusion spheronization as being suitable for preparing oral drug delivery systems containing high active agents, for desired delivery. Hence, one skilled in the art would have been motivated to prepare the pellets of cholestyramine by extrusion spheronization so as to provide the advantages taught by Bhaskaran and Pai.

With respect to the new limitation “a homogeneous mixture”, Moest exemplifies the preparation of cholestyramine formulation, each of which include mixing of excipients, using a high performance pharmaceutical mixer (see example 1 and 2 on page 6).  However, McClelland teaches that the process of preparing includes forming uniform mixtures of ingredients before forming the particles (col. 2, 33-53), Cao teaches preparing a soft material from an active agent and excipients materials and further extruded and spheronized to form pellets. Bhaskaran teaches extrusion spheronization homogeneous powder mixture as the very first step (see Bhaskaran above). Cao exemplifies compositions prepared in the form of extruded and spheronized pellets, where active agents and excipients are mixed to form a soft material and extruded i.e., teaches homogeneous mixture. Finally, Pai teaches extrusion and spheronization for preparing drug pellets comprising microcrystalline cellulose and hydroxypropyl cellulose, employing a rapid mixer; and discusses the effect of various factors such as polymer, and factors such as excipients, weight variation, content uniformity and uniformity of drug content in the pellets (page 124).  Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ extrusion spheronization process of preparing cholestyramine pellets (Moest in view of Cao, McClelland, Bhaskaran and Pai) by homogenously mixing the ingredients of pellets such that the ingredients therein provide the optimum and desired consistency and distribution, and thus be able to compress the composition to form pellets of optimum hardness.
 
4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CA 2065151 to Moest et al in view of US 5350584 to McClelland et al., CN 102525943 A to Cao et al, Pai et al (Brazilian Journal of Pharmaceutical sciences 21012, submitted on IDS 5/10/19), and Bhaskaran et al (cited on IDS 5/10/19), as applied to claims 1, 4-10, 13, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable and further in view of US 2009/0098200 to Krayz et al (Krayz).

Moest, Cao, Pai and Bhaskaran fails to teach the claimed combination of vinylpyrrolidone based polymer such as copovidone. 
However, McClelland also teaches incorporation of povidone (examples 1-3) in the extruded and spheronized compositions containing cholestyramine (AMBERLITE TRP-276).
Further, Krayz teaches compositions comprising lipophilic active agents and polymeric matrix materials to form colloidal nanodispersions to increase the solubility of the active agent (abstract; 0005-0006). Krayz teaches solid dispersions including PVP and active agents are known in the art [0019; 0024] for drugs such as fenofibrate [0024]. In this regard, Moest teaches both cholestyramine and fenofibrate as equally effective in their lipid-lowering effect (page 3, l 16-21). While Krayz teaches a number of active agents and not necessarily cholestyramine of the instant claims, the reference teaches the claimed copovidone and PVP as suitable polymers to employ with active agents such as fenofibrate, in their ability to increase the solubility of the active agents (table in [0181] and [0182]). Further the reference recognizes the equivalence of copovidone and PVP as suitable disintegrants in the pharmaceutical composition [0193]. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ suitable amounts of PVP or copovidone in the composition of Moest (modified by the teachings of Cao, McClelland, Pai and Bhaskaran) and still expect the same efficacy of the cholestyramine granules in their ability to lower lipid levels.

Response to Arguments
	Applicant's arguments filed 5/6/21 have been fully considered but they are not persuasive. 
	Applicants arguments with the previous prior art rejections over the combination of CA 2065151 to Moest in view of U.S. Patent No. 5,350,584 to McClelland, GB1573487 to Bristol-Myers, Pai (Brazilian Journal of Pharmaceutical Sciences 2012), and Bhaskaran (Extrusion Spheronization - A Review, International Journal of PharmTech Research, Vol. 2, No. 4, pp 2429-2433, Oct-Dec 2010); and further over CA 2065151 to Moest in view of U.S. Patent No. 5,350,584 to McClelland, GB 1573487 to Bristol-Myers, Pai, and Bhaskaran, as applied to claims 1, 3-10, 13, 18-19 and 21-22, and further in view of U.S. Publication No. 2009/0098200 to Krayz, have been considered.
Upon further consideration and in light of newly found prior art (CN 102525943 A), the above combinations of references have been replaced with newly found combination of references.
Applicants’ arguments have been addresses to the extent they are applicable to the references that are relied upon in this action. The present rejection does not rely on Bristol-Meyers reference and hence the arguments pertaining to the reference are moot. 

It is argued that in the interest of furthering the prosecution, instant claims have been amended to recite less than 20% microcrystalline cellulose. In response to the amendment, the rejection relies on additional reference (CN 102525943 A). 
In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991) as long as the references together teach or suggest the instant claimed invention. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  It is argued that Pai and Bhaskaran are silent regarding cholestyramine. However, it is not necessary that all of the references teach all of the claimed limitations. Instead, the combination of references teach the claimed components as well as the process of extrusion and spheronization of cholestyramine. 
The argument that Moest fail to teach extruded and spheronized pellets is not persuasive because the rejection is not based on Moest alone and hence one cannot In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In any event, the present rejection relies on Cao, Pai, Bhaskaran and McClelland to prepare the composition of Moest by extrusion and spheronization with an expectation to achieve several advantages of even and predictable distribution and transportation in the gastro intestinal tract, and further uniform spherical shape and size, low friability and smooth surface of the granules, as it is a fast processing technology compared to other granulation methods of pellet and granule formation, and extrusion spheronization as being suitable for preparing oral drug delivery systems containing high active agents, for desired delivery. Applicants’ argument that merely having no more than 75 to 80% w/w cholestyramine and more than 15 to 20% MCC does not ensure that the composition will form extruded and spheronized pellets , whereas examples 5 and 8 form pellets, instant claims (except claims 7 and 19) do not recite any specific acrylate polymers. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 

Applicants argue that Krayz does not overcome the deficiencies of Moest, Bristol-Myers, McClelland, Pai and Bhaskaran references, because Krayz does not teach extrusion and spheronization pellets. Applicants’ arguments are not persuasive because, it is not necessary that every reference teach each and every limitation of the claims. Krayz has only be relied upon for copovidone. While Krayz does not teach 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611